Citation Nr: 1701781	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-21 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected right shoulder tendonitis.  

2. Entitlement to an initial compensable rating for service-connected right ankle tendinopathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal has since been assumed by the RO in Oakland, California.  

In May 2013, the Veteran notified the RO via telephone of her desire to formalize her appeal of the ratings assigned for her right shoulder and right ankle disabilities.  The RO accepted that phone call in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals).  However, the Veteran did not specify whether she desired a hearing before a Veterans Law Judge.  In December 2016, the Veteran and her representative were provided a letter explaining her options regarding a formal hearing.  Neither the Veteran nor her representative replied within the 30 days allotted.  As such, the Board presumes that the Veteran does not wish to appear for a hearing and will proceed with the below remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, VA's duty to assist does not require that a claim be remanded solely because the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  However, when the evidence of record does not reflect the present state of a claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In the present case, the Veteran' was most recently afforded an examination on her right ankle and right shoulder in May 2009, in conjunction with her initial service connection claim.  At that time, she was diagnosed with right ankle tendinopathy and right shoulder tendinitis.  The examination reported full range of motion in both the shoulder and ankle, with no additional pain.  That examination noted that the Veteran was presently six months pregnant, and therefore, imaging could not be accomplished for either disabilities, but indicated that such imaging could be beneficial in the future.  (See VBMS, VA Examination, 5/7/2009).  

Subsequent treatment records from September 2010 indicate the presence of tearing in the shoulder that may require surgery in the future.  Also reported was ankle irritation with pain resulting in limitation of range of motion.  (See VBMS, Medical Treatment Record - Government Facility, 10/19/2010).  The Veteran's October 2010 Notice of Disagreement also reported potential worsening in both her shoulder and ankle.  (See VBMS, Correspondence, 10/19/2010).  Subsequent VA treatment records indicate worsening symptoms, but do not fully address the criteria the Board must consider when evaluating rating claims, such as limitation of range of motion and other factors such as pain (See, e.g., VVA, Capri, 10/14/2016, p. 46, "Physical Therapy Extremity Evaluation").

Despite the fact that the Veteran's initial examination did not include all required testing, to include imaging, due to her pregnancy, and despite the evidence that her disabilities may have worsened since the initial examination, she has yet to be afforded a new examination.  Given these facts, as well as the length of time since her most recent VA examination of either disability, the Board finds that a remand is necessary to ensure that the Veteran may be afforded a new examination.  




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative and request that they identify any outstanding private treatment providers who may have additional treatment records pertaining to either her right shoulder or right ankle disabilities.  The RO should then take all reasonable steps to obtain any records identified.

The RO should also obtain and associate with the claims file any outstanding VA treatment records pertaining to either disability on appeal.  

2. Schedule the Veteran for a VA examination to evaluate the present severity of her service-connected right shoulder disability.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's right shoulder, to include any and all diagnostic testing or imaging deemed necessary.  The examiner should then provide a complete description of the Veteran's right shoulder disability.  

Specifically, the examiner must indicate the presence of any ankylosis, limitation of motion, impairment of the humerus (to include loss of head, nonunion, fibrous union, or malunion), and any impairment of the clavicle or scapula (to include dislocation, nonunion, or malunion).  Range of motion testing should be conducted in active and passive motion, as well as weight bearing and non-weight bearing movement.  Comparison to the non-service-connected left shoulder would be helpful, unless the examiner determines that that shoulder is also damaged.  The examiner should also provide a description of any symptoms such as pain, weakness, fatigability, or instability, and to the extent possible, the effects of those symptoms should be expressed in degrees of loss of range of motion.

3. Schedule the Veteran for a VA examination to evaluate the present severity of her service-connected right ankle disability.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's right ankle, to include any and all diagnostic testing or imaging deemed necessary.  The examiner should then provide a complete description of the Veteran's right ankle disability.  

Specifically, the examiner must indicate the presence of any ankylosis, limitation of motion, malunion of the os calcis or astragalus, or astragalectomy.  Range of motion testing should be conducted in active and passive motion, as well as weight bearing and non-weight bearing movement.  Comparison to the non-service-connected left ankle would be helpful, unless the examiner determines that that shoulder is also damaged.  The examiner should also provide a description of any symptoms such as pain, weakness, fatigability, or instability, and to the extent possible, the effects of those symptoms should be expressed in degrees of loss of range of motion.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If either benefit sought on appeal is not granted in full, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




